                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-595-DCK

 INTERNATIONAL ASSOCIATION OF                        )
 SHEET METAL, AIR, RAIL AND                          )
 TRANSPORTATION WORKERS,                             )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )      ORDER
                                                     )
 TRANSIT MANAGEMENT OF                               )
 CHARLOTTE, INC.,                                    )
                                                     )
                   Defendant.                        )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 9) filed by Narendra K. Ghosh, concerning Erika A. Diehl-

Gibbons on January 2, 2019. Ms. Erika A. Diehl-Gibbons seeks to appear as counsel pro hac vice

for Plaintiff, International Association of Sheet Metal, Air, Rail and Transportation Workers.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 9) is GRANTED. Ms. Erika A.

Diehl-Gibbons is hereby admitted pro hac vice to represent Plaintiff, International Association of

Sheet Metal, Air, Rail and Transportation Workers.

         SO ORDERED.

                                       Signed: January 2, 2019
